UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7872


WILLIAM LEE ANDERSON, II,

                Petitioner - Appellant,

          v.

DIRECTOR OF THE DEPARTMENT OF CORRECTIONS,

                Respondent - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:12-cv-00323-SGW-RSB)


Submitted:   January 22, 2013             Decided: January 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Lee Anderson, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  William Lee Anderson, II, seeks to appeal the district

court’s       order      denying       his    Fed.       R.    Civ.     P.    60(b)       motion     for

reconsideration of the district court’s order denying relief on

his     28    U.S.C.        § 2254      (2006)          petition.            The    order       is   not

appealable          unless        a     circuit         justice       or      judge        issues       a

certificate of appealability.                     28 U.S.C. § 2253(c)(1)(A) (2006);

Reid     v.        Angelone,          369    F.3d        363,     369        (4th     Cir.      2004).

A certificate            of     appealability             will     not        issue        absent      “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                          When the district court denies

relief       on    the    merits,       a    prisoner         satisfies       this    standard         by

demonstrating            that     reasonable            jurists       would        find     that       the

district          court’s     assessment        of       the    constitutional             claims      is

debatable         or     wrong.        Slack    v.       McDaniel,         529      U.S.    473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                     Slack, 529 U.S.

at 484-85.

                  We have independently reviewed the record and conclude

that Anderson has not made the requisite showing.                                     Accordingly,

we     deny       Anderson’s       motions      to       appoint        counsel,          and    for    a

                                                    2
certificate of appealability, deny leave to proceed in forma

pauperis,   and   dismiss   the   appeal.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                             DISMISSED




                                    3